DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on April 12, 2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action is responsive to the amendment filed on April 12, 2022.  As directed by the amendment: claim 15 (previously 2nd claim 14) has been amended.  Thus, claims 1-27 are presently pending in this application with claims 5-9, 15-19 and 23-27 presently withdrawn from examination.

	
Claim Objections
Claim 20 is objected to because of the following informalities:  the claim should be amended to recite “…debris from the [[cassette]] port” in the last line of the claim to keep claim terminology consistent.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
 “one or more features arranged and configured to remove foreign debris from the port” in claims 1 and 20.  The examiner notes that this limitation will be interpreted to mean a tacky film, coated fibers, an electrostatic charge, or a battery-operated vacuum and air nozzle system, as set forth in paragraphs 70, 71, and 74, and functional equivalents thereof.  The examiner further notes that Applicant elected the embodiment of the tacky film in the Response to Restriction filed on 4/12/2022; as such, the tacky surface was used for the interpretation for the claimed features.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 10, and 20-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris (US 20100241062), as evidenced by “3M Double Coated Tape 9443NP”, hereinafter referred to as “3M Data Sheet”.
Regarding claim 1, Morris discloses a dialysis system for conducting a dialysis treatment (peritoneal dialysis system 100 in fig. 1), comprising: 
a dialysis machine (PD cycler 102 in fig. 1) including a port arranged and configured to receive a disposable cassette used in the dialysis treatment (cassette enclosure 114 in fig. 2); and 
a cleaning cartridge insertable into the port formed in the dialysis machine (cassette 112 in fig. 2), the cleaning cartridge including one or more features arranged and configured to remove foreign debris from the port (the examiner notes that this limitation is being interpreted under 112f to mean a tacky surface as discussed above; fig. 5 shows the cassette 112 having an adhesive 161 on the outer surface of the cassette which is arranged and is functionally capable of removing debris which may come into contact with the adhesive inside the port).
The examiner further notes that the adhesive surface of Morris (adhesive 161 in fig. 5) is disclosed to be  a “double coated synthetic rubber adhesive type manufactured by 3M with part number 9443NP” (paragraph 90), which is a tacky material, as evidence by the 3M Data Sheet (pg. 1 under “Product Description” discloses a “high tack” synthetic rubber adhesive).
Regarding claim 2, Morris discloses the cleaning cartridge includes an outer profile substantially similar to an outer profile of the cassette (the examiner notes that the cassette is a functional limitation due to the “configured to receive” language in claim 1; as such, the cassette 112 of Morris, which is equated to the claimed “cleaning cartridge”, is functionally capable of having a similar outer profile as the outer profile of another cassette).
Regarding claim 3, Morris discloses the cleaning cartridge includes an outer surface (membrane 140 is shown to be an outer surface of the cartridge 112 in fig. 7), the outer surface arranged and configured to collect foreign debris located in the port so that upon removing the cleaning cartridge from the port, foreign debris is removed from the port (fig. 7 shows the outer surface 140 includes adhesive regions 161, which is comprised of a high tack material which would collect any debris the adhesive comes in contact with and would retain the debris on the high tack surface so the debris would be removed from the port when cassette 112 is removed from the port).
Regarding claim 4, Morris discloses the outer surface includes a tacky film arranged and configured to collect the foreign debris (adhesive 112 is disclosed to be a “high tack” material, as discussed above, and is configured to collect any foreign debris which the adhesive comes into contact with).
Regarding claim 10, Morris discloses the port extends horizontally in the dialysis machine from a side surface of the dialysis machine (see below, the port extends in the machine from the side surface designated below when the door 108 is closed).

    PNG
    media_image1.png
    280
    425
    media_image1.png
    Greyscale

	
Regarding claim 20, Morris discloses a cleaning cartridge insertable into a port formed in a dialysis machine (cassette 112 in fig. 7 is insertable into cassette enclosure 114 in fig. 2), the cleaning cartridge comprising:
a body having an outer surface (see below; membrane 140 in fig. 7 is shown to be an outer surface of the cassette 112) and one or more features arranged and configured to facilitate removing foreign materials or debris from the cassette port (the examiner notes that this limitation is being interpreted under 112f to mean a tacky surface as discussed above; fig. 5 shows the cassette 112 having an adhesive 161 on the outer surface of the cassette which is arranged and functionally capable to collect any dust/debris which contacts the adhesive).

    PNG
    media_image2.png
    204
    617
    media_image2.png
    Greyscale

The examiner further notes that the adhesive surface of Morris (adhesive 161 in fig. 5) is disclosed to be  a “double coated synthetic rubber adhesive type manufactured by 3M with part number 9443NP” (paragraph 90), which is a tacky material, as evidence by the 3M Data Sheet (pg. 1 under “Product Description” discloses a “high tack” synthetic rubber adhesive).
Regarding claim 21, Morris discloses the outer surface is arranged and configured to collect foreign debris located in the port so that upon removing the cleaning cartridge from the port, foreign debris is removed from the port (fig. 7 shows the outer surface 140 includes adhesive regions 161, which is comprised of a high tack material which would collect any debris the adhesive comes in contact with and would retain the debris on the high tack surface so the debris would be removed from the port when cassette 112 is removed from the port).
Regarding claim 22, Morris discloses the outer surface includes a tacky film arranged and configured to collect the foreign debris (adhesive 112 is disclosed to be a “high tack” material, as discussed above, and is configured to collect any foreign debris which the adhesive comes into contact with).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heyes (US 20140027363).
Regarding claim 11, Heyes discloses a method for cleaning a cassette port in a dialysis machine, the method comprising: inserting a cleaning cartridge (cleaning cartridge 80 in fig. 14) into a cassette port of a dialysis machine (port between fixed platen 61 and movable platen 62 in fig. 9; paragraph 53 discloses the cartridge is inserted into the port since the cartridge is situated between the platens), the dialysis machine for performing a dialysis treatment (machine 1 in fig. 9; paragraph 1 discloses the invention is related to dialysis) and including the cassette port arranged (port between fixed platen 61 and movable platen 62 in fig. 9) and configured to receive a disposable cassette in fluid communication with the patient (the port is functionally capable of receiving a disposable cassette in fluid communication with the patient; see, for example, cartridge 4 in fig. 1).
Heyes further discloses the cleaning cartridge comprises an internal filter (filter 81 in fig. 14) which serves to collect any debris from the circuit (paragraph 53 discloses circulating water through the circuit so that any solid or particulate matter, equated to the claimed “foreign debris”, is removed from the circuit via the filter).  However, Heyes does not explicitly teach or disclose the step of removing the cleaning cartridge and any foreign debris from the cassette port.
However, Heyes teaches that the cleaning cartridge is inserted into the machine between dialysis treatments to remove debris from the closed loop circuit (paragraph 18).  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have modified the method of Heyes to incorporate the step of removing the cleaning cartridge from the cassette port since Heyes teaches that the cleaning cartridge is used between treatments and would necessarily be removed in order to begin a new dialysis treatment. 
The examiner further notes that the step of removing the cleaning cartridge from the cassette port would also remove any foreign debris since the filter of Heyes would entrap the debris so that the debris would be removed from the port upon removal of the cartridge from the port.
Regarding claim 12, Heyes discloses the cassette port is horizontally disposed in the dialysis machine (see below; the space in between the platens 61 and 62 is horizontally oriented in the dialysis machine when the movable platen 62 is in a closed position, as seen in fig. 1).

    PNG
    media_image3.png
    378
    422
    media_image3.png
    Greyscale

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	The closest prior art of record is Morris and Heyes.  
Regarding claim 13, Heyes fails to teach among all the limitations or render obvious the cleaning cartridge includes an outer surface arranged and configured to collect foreign debris located in the port so that upon removing the cleaning cartridge from the port, any of the foreign debris is removed from the port, in combination with the total structure and function as claimed.  
The examiner notes that while the cleaning cartridge inherently has an outer surface, there is nothing in the teachings of Heyes which suggests that the outer surface of the cleaning cartridge is arranged and configured to collect foreign debris located in the port.  Instead, Heyes is directed to a cleaning cartridge which has an internal filter which is arranged to collect any debris from the closed loop circuit as water is circulated through the circuit.  As this filter is disclosed to be internal to the cartridge and, additionally, is configured to remove debris from the circuit and not debris located in the port, it is the examiner’s opinion that Heyes does not teach that the outer surface arranged and configured to collect foreign debris located in the port, as required by the claim.
The examiner further notes that while Morris discloses an outer surface which is functionally capable of collecting foreign debris located in the port (adhesive 161 in fig. 5 is functionally capable of collecting dirt/dust/debris which may come in contact with the adhesive; see discussion above), the outer surface of Morris serves a very different purpose than Applicant’s invention in that the surface of Morris is intended to serve as a temporary attachment to piston heads (paragraph 90).  As such, PHOSITA would not look to the teachings of Morris to combine the cartridge of Morris into a method step which involves removing the cartridge and any foreign debris from the cassette port. 
Claim 14 is also contains allowable subject matter by virtue of being dependent on claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783